DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
 	Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Thus, the current benefit accords to the PCT application with filing date 03/19/2019.
Examiner’s Note
 	The application will overcome the current grounds of rejection by amending the claims to further disclose the first signal detection processing and the second signal detection processing are performed in parallel, as disclosed in [0050] and [0055] of the original specification.

Specification
 	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
 	The disclosure is objected to because of the following informalities: 
[0039] discloses “Taking the Overlap-FDE technology of single carrier transmission and the like as an example, except when a training signal for channel estimation in the frequency domain is added to a transmission signal. a signal subsequent thereto is a signal for normal single carrier transmission, If frequency selectivity distortion is limited, it may or may not be possible to…”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claim(s) 1-2 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toshiharu et al. (JP 2008-79350 A) in view of Suzuki et al. (US 2008/0192705 A1).

Regarding claim 1, Toshiharu discloses A retransmission control method for a radio communication system including a first radio station and a second radio station (Figs. 2 and 5, pg. 2 sections 4-5: communication system comprises transmission apparatus (=first radio station) and reception apparatus (=second radio station) where transmission and retransmission are performed), the retransmission control method comprising:
at the first radio station (Figs. 2 and 5: transmission apparatus 100),
transmitting user data via radio to the second radio station (Fig. 2, pg. 10 section 9: at step S03, transmission apparatus 100 transmits second packet (=user data) to reception apparatus 200. Fig. 5, pg. 11 section 16 – pg. 12 section 1: at steps S02-S03, transmission apparatus encodes data to a generated packet and transmits the packet to receiving apparatus 200), the user data being accommodated in a radio packet for user data (pg. 2 section 5, pg. 10 section 9: packet data (=user data) is encoded into encoded packet data (=radio packet). pg. 11 section 16 – pg. 12 section 1: data (=user data) is encoded in a generated packet (=radio packet)); and
in response to a retransmission request from the second radio station retransmitting the radio packet for user data (Fig. 2, pg. 10 section 11: at step S05, transmission apparatus 100 receives NAK from reception apparatus 200 and retransmits second packet. Pg. 2 section 5: packet data is encoded into encoded packet data. pg. 2 section 7: NAK is used to request retransmission. Fig. 5, pg. 12 section 5: at steps S05+S07, transmission apparatus receives NAK and retransmits packet); and
at the second radio station (Figs. 2 and 5: reception apparatus 200)
receiving, via radio, the radio packet for user data transmitted in the transmitting or the retransmitting (Fig. 2, pg. 10 sections 10+13: at step S04+S07, reception apparatus 200 receives second packet transmitted in step S03 or retransmitted in step S05. Fig. 5, pg. 12 section 8: at steps R01-R02, reception apparatus 200 receives a packet which may be transmitted or retransmitted);
performing first signal detection processing on a radio signal received in the receiving (Fig. 2, pg. 10 section 10: at step S04, reception apparatus 200 detects and corrects error in received second packet. pg. 2 section 5: packet data is encoded into encoded packet data. Fig. 5, pg. 12 sections 9+11: at steps R02+R04, reception apparatus 200 processes the received packet and performs first error detection correction processing (=first signal detection processing));
performing first code error detection processing on the radio packet for user data detected in the first signal detection processing (Fig. 2, pg. 10 section 10: at step S04, reception apparatus 200 detects error in received second packet but cannot correct/decode it. Pg. 2 section 5: packet data is encoded into encoded packet data. Fig. 5, pg. 12 section 11: at R04, reception apparatus 200 performs first error detection correction processing (=first signal detection processing) by detecting and correcting error (=first code error detection processing) in the received packet);
in a case in which a code error is detected in the first code error detection, making a retransmission request for the radio packet for user data to the first radio station (Fig. 2, pg. 10 section 10: at step S04, when reception apparatus 200 detects error in the second packet and cannot correct/decode it, a NAK for the second packet is returned to the transmission apparatus 100. pg. 2 section 7: NAK is used to request retransmission. Fig. 5, pg. 12 sections 11-12: at step R04-R05, reception apparatus detects error and cannot correct/decode the packet and returns a NAK to the transmission apparatus);
performing second signal detection processing on the radio signal received in the receiving with a longer processing delay than a processing delay of the first signal detection processing (Fig. 2, pg. 10 section 10+12: reception apparatus 200 continues with error correction processing. Fig. 5, pg. 12 section 17: at R09, reception apparatus 200 performs second error detection correction processing (=second signal detection processing). Fig. 7, pg. 13 section 16 – pg. 14 section 1: at R23, the error detection correction process is repeated on the packet. Fig. 5: R09 is after R04-R08 (=longer processing delay) and R04 is after R01-R03 (=processing delay of first signal detection processing));
performing second code error detection processing on the radio packet for user data detected in the second signal detection processing (Fig. 2, pg. 10 section 10+12: reception apparatus 200 continues with error correction processing. Fig. 5, pg. 12 section 17: at R09, reception apparatus 200 second error detection correction processing (=second signal detection processing) by detecting and correcting error (=second code error detection processing) in the received packet); and
outputting, at a predetermined timing, the radio packet for user data with no code error detected (Fig. 2, pg. 10 section 8: at step S02, reception apparatus 200 performs error detection and correction on a received packet and returns an ACK when correct correction is performed. Similarly, Fig. 22, pg. 2 section 10: at step S02, when no error is detected in a received packet during a predetermined time T, ACK is returned. Pg. 2 section 5: packet data is encoded into encoded packet data; thus when decoding the encoded packet data (=radio packet) for the packet data (=user data), the packet data is outputted from the error detection correction processing).
While Toshiharu discloses in Fig. 16 and pg. 6 sections 16-17 and pg. 7 section 2: at steps R03-R04 and R08, reception apparatus 200 can determine whether a signal has no error and is correctly received and send an ACK when the signal has not error and send a NAK when the signal has error, Toshiharu does not disclose in a case in which a code error is not detected in the first code error detection, performing first enqueuing of the radio packet for user data in a reception buffer; in a case in which a code error is not detected in the second code error detection, performing second enqueuing of the radio packet for user data in the reception buffer; and outputting, at a predetermined timing, the radio packet for user data with no code error detected, the radio packet being enqueued in the reception buffer.
However, Suzuki discloses in a case in which a code error is not detected in the first code error detection, performing first enqueuing of the radio packet for user data in a reception buffer (Fig. 6, [0099]: first error detecting block 205a determines that received data is correctly restored and outputs an ACK and outputs the data to a reception data managing block 206 when the data has no ; 
in a case in which a code error is not detected in the second code error detection, performing second enqueuing of the radio packet for user data in the reception buffer (Fig. 6, [0104]: second error detecting block 205b determines that received data is correctly restored and outputs an ACK and outputs the data to a reception data managing block 206 when the data has no errors. [0105]: the reception data managing block 206 outputs the data to the reception data buffer 207); and 
the radio packet being enqueued in the reception buffer ([0105]: the reception data managing block 206 outputs the data to the reception data buffer 207).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the reception apparatus 200 capable of performing first and second error detection correction processing, as taught by Toshiharu, to output the data to a reception data managing block and a reception data buffer when there is no error, as taught by Suzuki.
Doing so allows the mobile station to store correctly restored data in the reception data buffer for further processing (Suzuki: Fig. 6, [0105]).

Regarding claim 7, Toshiharu discloses A retransmission control method at a radio station (Figs. 2 and 5, pg. 2 sections 4-5: reception apparatus (=radio station) and retransmission is performed), the retransmission control method comprising:
receiving, via radio, a radio packet for user data accommodating user data or the radio packet for user data retransmitted in response to a retransmission request (Fig. 2, pg. 10 sections 10+13: at step S04+S07, reception apparatus 200 receives second packet transmitted in step S03 or retransmitted in step S05. Fig. 5, pg. 12 section 8: at steps R01-R02, reception apparatus 200 packet data (=user data) is encoded into encoded packet data (=radio packet));
performing first signal detection processing on a radio signal received in the receiving (Fig. 2, pg. 10 section 10: at step S04, reception apparatus 200 detects and corrects error in received second packet. pg. 2 section 5: packet data is encoded into encoded packet data. Fig. 5, pg. 12 sections 9+11: at steps R02+R04, reception apparatus 200 processes the received packet and performs first error detection correction processing (=first signal detection processing));
performing first code error detection processing on the radio packet for user data detected in the first signal detection processing (Fig. 2, pg. 10 section 10: at step S04, reception apparatus 200 detects error in received second packet but cannot correct/decode it. Pg. 2 section 5: packet data is encoded into encoded packet data. Fig. 5, pg. 12 section 11: at R04, reception apparatus 200 performs first error detection correction processing (=first signal detection processing) by detecting and correcting error (=first code error detection processing) in the received packet);
in a case in which a code error is detected in the first code error detection, making a retransmission request to a transmission source of the radio packet for user data (Fig. 2, pg. 10 section 10: at step S04, when reception apparatus 200 detects error in the second packet and cannot correct/decode it, a NAK for the second packet is returned to the transmission apparatus 100. pg. 2 section 7: NAK is used to request retransmission. Fig. 5, pg. 12 sections 11-12: at step R04-R05, reception apparatus detects error and cannot correct/decode the packet and returns a NAK to the transmission apparatus);
performing second signal detection processing on the radio signal received in the receiving with a longer processing delay than a processing delay of the first signal detection processing (Fig. 2, pg. 10 section 10+12: reception apparatus 200 continues with error correction processing. Fig. 5, second error detection correction processing (=second signal detection processing). Fig. 7, pg. 13 section 16 – pg. 14 section 1: at R23, the error detection correction process is repeated on the packet. Fig. 5: R09 is after R04-R08 (=longer processing delay) and R04 is after R01-R03 (=processing delay of first signal detection processing));
performing second code error detection processing on the radio packet for user data detected in the second signal detection processing (Fig. 2, pg. 10 section 10+12: reception apparatus 200 continues with error correction processing. Fig. 5, pg. 12 section 17: at R09, reception apparatus 200 performs second error detection correction processing (=second signal detection processing) by detecting and correcting error (=second code error detection processing) in the received packet); and
outputting, at a predetermined timing, the radio packet for user data with no code error detected (Fig. 2, pg. 10 section 8: at step S02, reception apparatus 200 performs error detection and correction on a received packet and returns an ACK when correct correction is performed. Similarly, Fig. 22, pg. 2 section 10: at step S02, when no error is detected in a received packet during a predetermined time T, ACK is returned. Pg. 2 section 5: packet data is encoded into encoded packet data; thus when decoding the encoded packet data (=radio packet) for the packet data (=user data), the packet data is outputted from the error detection correction processing).
While Toshiharu discloses in Fig. 16 and pg. 6 sections 16-17 and pg. 7 section 2: at steps R03-R04 and R08, reception apparatus 200 can determine whether a signal has no error and is correctly received and send an ACK when the signal has not error and send a NAK when the signal has error, Toshiharu does not disclose in a case in which a code error is not detected in the first code error detection, performing first enqueuing of the radio packet for user data in a reception buffer; in a case in which a code error is not detected in the second code error detection, performing second enqueuing of the radio packet for user data in the reception buffer; and the radio packet being enqueued in the reception buffer.
However, Suzuki discloses in a case in which a code error is not detected in the first code error detection, performing first enqueuing of the radio packet for user data in a reception buffer (Fig. 6, [0099]: first error detecting block 205a determines that received data is correctly restored and outputs an ACK and outputs the data to a reception data managing block 206 when the data has no errors. [0105]: the reception data managing block 206 outputs the data to the reception data buffer 207); 
in a case in which a code error is not detected in the second code error detection, performing second enqueuing of the radio packet for user data in the reception buffer (Fig. 6, [0104]: second error detecting block 205b determines that received data is correctly restored and outputs an ACK and outputs the data to a reception data managing block 206 when the data has no errors. [0105]: the reception data managing block 206 outputs the data to the reception data buffer 207); and 
the radio packet being enqueued in the reception buffer ([0105]: the reception data managing block 206 outputs the data to the reception data buffer 207).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the reception apparatus 200 capable of performing first and second error detection correction processing, as taught by Toshiharu, to output the data to a reception data managing block and a reception data buffer when there is no error, as taught by Suzuki.
Doing so allows the mobile station to store correctly restored data in the reception data buffer for further processing (Suzuki: Fig. 6, [0105]).


Toshiharu discloses wherein the second signal detection processing is capable of reducing an error rate more than the first signal detection processing (Fig. 2, pg. 10 sections 10+12: reception apparatus 200 continues with error correction processing and can correct/decode the packet and return an ACK. Fig. 5, pg. 12 section 11+17: at steps R04-R05 and R09, a first error detection correction processing is performed and is continued in a second error detection correction processing. Pg. 13 section 14, pg. 14 section 1: the second error detection correction processing may determine that the continued processing is correct).

Regarding claim(s) 6, Toshiharu in view of Suzuki discloses all features of claim(s) 1 as outlined above. 
Toshiharu discloses further comprising:
at the first radio station, performing third signal detection processing to perform signal detection on a radio signal received from the second radio station (pg. 12, sections 2-3: transmission apparatus waits for response data from receiving apparatus 200), the third signal detection not including signal processing for improving an error rate, and to detect the retransmission request (pg. 12, section 3: the response data may be an ACK or a NAK for retransmission. pg. 2 sections 5+7: ACK is used to indicate the received information is correct and NAK is used to request retransmission).

	Claim(s) 3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toshiharu et al. (JP 2008-79350 A) in view of Suzuki et al. (US 2008/0192705 A1) and Jong Ung et al. (KR 10-0937406 B1).

Regarding claim(s) 3 and 9, Toshiharu in view of Suzuki discloses all features of claim(s) 1 and 7 as outlined above. 
Toshiharu in view of Suzuki does not disclose, but Jong Ung discloses wherein the first signal detection processing is single carrier signal detection processing without frequency selectivity distortion compensation (Figs. 1-2, pg. 2 section 2: receiver for general QAM single carrier demodulation (=single carrier detection processing), i.e., demodulator 100. Fig. 3, pg. 3 sections 9-10: the demodulator 100 comprises a carrier recovery unit 170 including a second loop filter 171b to compensate for phase error), and
wherein the second signal detection processing is single carrier signal detection processing with frequency selectivity distortion compensation (Figs. 1-2, pg. 2 section 2: receiver for general QAM single carrier demodulation (=single carrier detection processing), i.e., demodulator 100. Fig. 3, pg. 3 sections 9-10: the demodulator 100 comprises a carrier recovery unit 170 including a first loop filter 171a to compensate for frequency error).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the reception apparatus 200 capable of performing first and second error detection correction processing, as taught by Toshiharu, to perform general QAM single carrier demodulation and include a first loop filter to compensate for frequency error and a second loop filter to compensate for phase error, as taught by Jong Ung.
Doing so provides a carrier recovery unit (Jong Ung: Fig. 3, pg. 3 section 8) to perform general QAM single carrier demodulation (Figs. 1-2, pg. 2 section 2).

	Claim(s) 4 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toshiharu et al. (JP 2008-79350 A) in view of Suzuki et al. (US 2008/0192705 A1) and Kim et al. (US 2002/0063982 A1).

Regarding claim(s) 4 and 10, Toshiharu in view of Suzuki discloses all features of claim(s) 1 and 7 as outlined above. 
Toshiharu in view of Suzuki does not disclose, but Kim discloses wherein the first signal detection processing is signal detection processing without phase noise compensation (Fig. 2, [0020]: a first feedback loop includes a phase error detector 214 receiving information from delay circuit 212 and detector circuit 210. [0023]: phase error detector 214 provides past phase errors), and
wherein the second signal detection processing is signal detection processing with phase noise compensation (Fig. 2, [0020]: a second feedback loop includes a compensation filter 226 receiving information from a delay circuit 216 and a second phase error detector 224 that receives information from second delay circuit 222 and second detector 220).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the reception apparatus 200 capable of performing first and second error detection correction processing, as taught by Toshiharu, to perform a first feedback loop with a first phase error detector and a second feedback loop with a second phase error detector and a compensation filter, as taught by Kim.
Doing so provides reliable decisions for timing recovery loop (Kim: [0019]).

	Claim(s) 5 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toshiharu et al. (JP 2008-79350 A) in view of Suzuki et al. (US 2008/0192705 A1) and Tanigawa et al. (US 2011/0051599 A1).

Regarding claim(s) 5 and 11, Toshiharu in view of Suzuki discloses all features of claim(s) 1 and 7 as outlined above. 
Toshiharu in view of Suzuki does not disclose, but Tanigawa discloses wherein the first signal detection processing is signal detection processing without hybrid Automatic Repeat Request (ARQ) processing (Fig. 3B, [0130]: error correction decoding section 23 performs similarly to error correction decoding section 12. [00121]: the error correction decoding section 12, i.e., FEC decoder, performs error correction), and
wherein the second signal detection processing is signal detection processing with hybrid ARQ processing (Fig. 3B, [0130]: CRC detection section 25 performs CRC error detection and notifies the H-ARQ resend request section 26 that an error has been detecting).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the reception apparatus 200 capable of performing first and second error detection correction processing, as taught by Toshiharu, to perform error correction by a FEC decoder and CRC error detection and notifying the H-ARQ resend request section by a CRC detection section, as taught by Tanigawa.
Doing so allows the wireless communication terminal PS to perform error correction decoding on received PHY-PDU bit strings by a FEC decoder (Tanigawa: [0121]) and to further perform CRC error detection on the received PHY-PDU and have the H-ARQ resend request section to send a NACK signal to the base station CS (Tanigawa: [0130]-[0131]).

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THE HY NGUYEN whose telephone number is (571)270-3813.  The examiner can normally be reached on Mo-Fr: 8am-4pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino, can be reached on (571) 272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THE HY NGUYEN/Examiner, Art Unit 2478